On these facts, The Court recommended (with the concurrence of the *128counsel on both sides) that the defendant should do *an act of justice in securing to the plaintiff, by deed, the enjoyment of the water-course; but he obstinately rejected the proposition. The plaintiff’s counsel, thereupon, executed and filed a writing, by which they bound their client to release any damages that the jury might give, in case the defendant should execute such a deed as the court had proposed ; and the court advised the jury, on this condition, to find the full value of the meadow in damages ; which was, accordingly, done. (a)
Sitgreaves and Thomas, for the plaintiff. Ingersoll and Clymer, for the defendant. (b)

 In the case of Clyde v. Clyde, 1 Yeates 92, which was a special action of assumpsit for a privilege of a water-course through the lands of the defendant, large damages were given by the jury, under the direction of the court, to compel the defendant to do justice. See, on the subject of conditional verdicts, Decamp v. Feay, 5 S. & R. 323; Coolbaugh v. Pierce, 8 Id. 418.2


 And see 1 Tr. & H. Pr. § 53, and notes.